Case 1:17-cv-00374-LPS Document 725 Filed 06/17/20 Page 1 of 1 PageID #: 17671




                                           June 17, 2020

VIA E-FILING
The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street
Unit 26, Room 6124
Wilmington, DE 19801-3555

       Re:     Bristol-Myers Squibb Company, et al. v. Aurobindo Pharma USA Inc., et al.,
               C.A. No. 17-cv-374-LPS (consolidated)

Dear Chief Judge Stark:

        The Hatch-Waxman Act’s statutory stay of FDA approval of the remaining Defendants’
ANDAs expires on June 28, 2020. To prevent potentially unnecessary and expedited
proceedings on a motion for a temporary restraining order, Plaintiffs respectfully request that the
Court require each of the Defendants to provide the Court and Plaintiffs Bristol-Myers Squibb
Co. and Pfizer Inc. with 5 business days’ notice before launching any generic apixaban product.
That brief notice period will facilitate an orderly process for Plaintiffs to seek emergency relief,
if necessary, that preserves the status quo during the pendency of the Court’s decision or any
appeal. A proposed order is attached to this letter.

       Plaintiffs further respectfully request that the Court set a status conference within the next
week to discuss the parties’ positions on the potential need for emergency relief and the schedule
and procedures for any necessary briefing. Counsel for Plaintiffs are available at the Court’s
convenience.

                                              Respectfully submitted,

                                              /s/ Michael J. Farnan

                                              Michael J. Farnan


cc: All Counsel of Record (via CM/ECF and email)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
